Citation Nr: 1400856	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating greater than 60 percent for acute respiratory distress syndrome with central sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1976, and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The matter was remanded in February 2012 for further development.

The Veteran presented testimony at a Board hearing in August 2011.  A transcript of the hearing is associated with the claims folder. 

The Board notes that the Veteran has been rated at 100 percent effective April 8, 2004 for various service connected disabilities (posttraumatic stress disorder; acute respiratory distress syndrome with central sleep apnea; generalized epilepsy, petit mal seizures; gall bladder removal with irritable bowel syndrome, and hand tremors associated with epilepsy).  


FINDINGS OF FACT

1.  Prior to April 22, 2013, the Veteran's acute respiratory distress syndrome with central sleep apnea was not manifested on objective pulmonary function tests by a FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) that is less than 40 percent of predicted value, or; maximum exercise capacity less than 15 milliliters/kilogram/minute oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

2.  Effective April 22, 2013, the Veteran's acute respiratory distress syndrome with central sleep apnea is manifested by maximum exercise capacity less than 15 milliliters/kilogram/minute oxygen consumption (with cardiac or respiratory limitation).  


CONCLUSIONS OF LAW

1.  Prior to April 22, 2013, the criteria for entitlement to a disability evaluation in excess of 60 percent for the Veteran's service-connected acute respiratory distress syndrome with central sleep apnea had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 6845, 6847 (2013).

2.  Effective April 22, 2013, the criteria for entitlement to a disability evaluation of 100 percent, for the Veteran's service-connected acute respiratory distress syndrome with central sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6845 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  

In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

However, the Veteran's claim for a higher initial rating arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  In this case, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in July 2007 and November 2012, which are fully adequate.  The examination reports fully addressed the rating criteria and indicated that the examiners fully reviewed the claims file in conjunction with the examinations.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The claim was remanded in February 2012 so that the Veteran could undergo a VA examination.  As noted above, the Veteran a fully adequate examination was provided in November 2012.  Consequently, the Board finds that the RO has complied with the Board's remand instructions.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected acute respiratory distress syndrome with central sleep apnea warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected acute respiratory distress syndrome with central sleep apnea has been rated as 60 percent disabling by the RO under the provisions of Diagnostic Code 6845.  Under this regulatory provision, a 60 percent evaluation is assigned for chronic pleural effusion or fibrosis demonstrably manifested on objective pulmonary function tests by a FEV-1 of 40- to 55-percent of predicted value, or; FEV-1/FVC between from 40 to 55 percent, or; DLCO (SB) that is 40- to 55-percent of predicted value, or; maximum oxygen consumption of 15 to 20 milliliters/kilogram/minute (with cardiorespiratory limit).

A 100 percent evaluation is assigned for chronic pleural effusion or fibrosis demonstrably manifested on objective pulmonary function tests by a FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) that is less than 40 percent of predicted value, or; maximum exercise capacity less than 15 milliliters/kilogram/minute oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6485 (2013).

Under 38 C.F.R. § 4.97, Diagnostic Code 6847, a noncompensable disability rating is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent disability rating is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent disability rating is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent disability rating is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.

Prior to April 22, 2013

The Veteran has undergone numerous examinations over the course of this appeal. PFTs dated May 2004 (Volume 5) reflect FVC of 61 percent, FEV1 of 62 percent, and FEV1/FVC at 102 percent.  The impression was one of moderate restrictive disease as indicated by total lung capacity reduced to 60.6% predicted.  VA examination reports dated July 2004 and April 2005 (Volume 5) revealed no evidence of cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  The July 2004 PFTs (Volume 4) reflected FVC of 63 percent, FEV1 of 65 percent, and FEV1/FVC at 103 percent.  DLCO testing was not performed.  The April 2005 examination report revealed moderately severe obstructive airways disease, with FEV1, FVC, and FEF 25%-75% reduced.  However, the FEV1/FVC ratio was normal at 96 percent.  FVC was 58 percent and FEV1 was 56 percent.  

May 2006 correspondence from Dr. A.L.S. indicated that the Veteran had developed restrictive lung disease, as well documented in PFTs.  There was also radiologic evidence of scarring and segmental atelectasis in the right lung.  The Veteran easily became short of breath with mild exertion and was unable to engage in any significant exertional activities.     
PFTs dated in February 2006, May 2006 and July 2007 (Volume 4) reflected DLCO that was 57 percent, 52 percent, and 42 percent of predicted value respectively.   

The Veteran underwent a VA examination in July 2007.  The examiner found that the Veteran experienced decreased breath sounds, and dyspnea on mild, moderate, and severe exertion.  Chest expansion was slightly limited.  PFTs revealed moderately severe obstructive airway disease.  There was no evidence of cor pulmonale, pulmonary hypertension, or RVH.  

At his August 2011 Board hearing, the Veteran testified that he did not seek regular treatment.  Instead, he took over the counter sinus sprays.  He stated that he had an inhaler but did not use it.  He avoided stairs to prevent over-exertion.  He required the spray more upon exertion.  He did not use a C-PAP for sleep apnea.

The Veteran underwent a VA examination in February 2012 (Volume 7).  The examiner noted that the Veteran's disability required intermittent inhalation bronchodilator therapy and occasional antibiotics, but did not require oral or parental corticosteroid medications or oral bronchodilators.  PFTs reflected FVC of 48 percent, FEV1 of 44 percent, and FEV1/FVC of 73 percent.  DLCO testing was not performed.  The examiner opined that the test that most accurately reflects the Veteran's level of disability is the FEV1/FVC.  The examiner noted that the disability affects the Veteran's ability to climb stairs and have sexual relations, and it caused emotional distress.    

PFTs were repeated in November 2012.  FVC was 52 percent, FEV1 was 49 percent, and FEV1/FVC was 75 percent.  Once again, DLCO testing was not performed.  

The Veteran underwent a cardiopulmonary exercise test on April 22, 2013.  The test demonstrated a VO2 max of 10.7 ml/kg/min which the examiner noted was only 41 percent of predicted.  Additionally, PTFs reflected FVC of 51 percent and FEV1 of 51 percent. 

In order to warrant a rating in excess of 60 percent, the Veteran's disability must be manifested by PFTs showing a FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) that is less than 40 percent of predicted value, or; maximum exercise capacity less than 15 milliliters/kilogram/minute oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy (Diagnostic Code 6845).  Prior to April 22, 2013, none of these criteria had been satisfied.  As noted above, PFTs dated February 2006, May 2006 and July 2007 (Volume 4) reflected DLCO that was 57 percent, 52 percent, and 42 percent of predicted value respectively (and therefore not less than 40 percent).

The February 2012 VA examiner opined that the FEV1/FVC test is the most accurate representation of the severity of the Veteran's disability.  The PFTs at that time reflected FVC of 48 percent, FEV1 of 44 percent, and FEV1/FVC of 74 percent.  In November 2012, PFTs were repeated.  FVC was 52 percent, FEV1 was 49 percent, and FEV1/FVC was 75 percent.  Consequently, the results failed to reflect a level of disability that would warrant a rating in excess of 60 percent.  

The Board also notes that, pursuant to Diagnostic Code 6847, a rating in excess of 60 percent is warranted for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  However, the Board notes that none of these criteria have been reflected in the treatment records.  VA examiners in July 2004, April 2005, and July 2007 specifically found no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 60 percent for acute respiratory distress syndrome with central sleep apnea prior to April 22, 2013 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has included shortness of breath that has been measured numerous times.  The Veteran's symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

Effective April 22, 2013

A rating of 100 percent is warranted when the Veteran's disability is manifested by a maximum exercise capacity less than 15 milliliters/kilogram/minute oxygen consumption (with cardiac or respiratory limitation) (Diagnostic Code 6485).   

A cardiopulmonary exercise test dated April 22, 2013 reflects that the Veteran's maximum exercise capacity was 10.7 ml/kg/min, which the examiner noted was only 41 percent of predicted.  Consequently, the Board finds that effective April 22, 2013, a rating of 100 percent is warranted for the Veteran's acute respiratory distress syndrome with central sleep apnea.  


ORDER

Prior to April 22, 2013, entitlement to a rating in excess of 60 percent for acute respiratory distress syndrome with central sleep apnea is denied.

Effective April 22, 2013, entitlement to a rating of 100 percent for acute respiratory distress syndrome with central sleep apnea is granted. 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


